Citation Nr: 1232460	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to March 1970 (Vietnam era service) in the regular Army.  From December 1976 to June 11, 1977 (peacetime service), he served in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He was also activated in the Army Reserve and served on active duty from January 1 to March 6, 1991 (Persian Gulf War service).  

In November 2005, the RO reopened the claim for service connection for PTSD and denied it; the Veteran filed a notice of disagreement and a timely appeal after the statement of the case.  In December 2007, the Board remanded the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD for Kent notice.  

In the interim, in February 2010, the United States Court of Appeals for Veterans Claims vacated and remanded two other issues that had been decided in December 2007 (a claim for service connection for residuals of trauma to the left hand and wrist and entitlement to an effect date earlier than May 13, 2005 for service connection for diabetes mellitus).  In October 2010, the Board granted the claim for an earlier effective date of May 13, 2004 for service-connected diabetes mellitus (effectuated by the RO in November 2010) and remanded the issue of the claim for service connection for residuals of trauma to the left hand and wrist.  In November 2011, the RO granted service connection for the left little finger contracture of the proximal interphalangeal (PIP) joint and the residual scar of a left wrist contusion.  This was considered a full grant of benefits on appeal; these issues are no longer before the Board.  

In consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection for a mental health disability claim encompasses all psychiatric disability shown/alleged) the issue regarding whether there is new and material evidence to reopen a claim for service connection for PTSD has been characterized to encompass all psychiatric diagnoses.  

In June 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file and reviewed.  

The Virtual VA file has been reviewed and contains no new pertinent records at this time.  

The claim for service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO continued the prior denials of a claim for service connection for PTSD.  The Veteran was notified of this decision and did not file a notice of disagreement.  

2.  The evidence added to the record since the last final decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a psychiatric disability, and creates a reasonable possibility of an allowance of the claim.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue of is deferred pending additional development consistent with the VCAA.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The procedural history of this claim shows in October 1986 the RO denied a claim for service connection for schizophrenia.  The Veteran appealed this decision and in July 1989 the Board denied a claim for service connection for an acquired psychiatric disorder.  The Veteran served on active duty from January to March 1991.  In June 1991, the Veteran filed a claim for PTSD.  In February 1996 and September 1997, the RO denied claims for service connection for PTSD.  In February 2000, the RO continued the prior denials for service connection for PTSD.  The Veteran filed a claim to reopen in September 2004.  

Prior to February 2000, the evidence of record consisted of service treatment records and personnel records from his separate periods of service (Vietnam era, peacetime, and Persian Gulf War service); private treatment records; statements; and VA examinations from July 1986 and September 1995.  Notably, the prior VA examinations do not provide a nexus between service and any diagnosed psychiatric disability.  

Since February 2000, the evidence includes new VA records, further statements from the Veteran and two other VA examinations.  The December 2011 VA examination does not provide a nexus between PTSD or the diagnosed psychiatric disability, major depressive disorder, and service.  However, the August 2005 VA examination does show a diagnosis of PTSD and a positive nexus to service.  

The Board finds that new and material evidence sufficient to reopen the claim has been received.  Previously, there was no nexus between diagnosed PTSD and service or any diagnosed psychiatric disability and service.  The August 2005 VA examination report creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been received and the claim is reopened.  



ORDER

As new and material evidence sufficient to reopen a claim for service connection for a psychiatric disability has been received, the Veteran's previously-denied claim is reopened.  


REMAND

The Board will briefly summarize the relevant facts in the Veteran's case.  As explained, the Veteran was in service during the Vietnam era.  A December 1969 separation examination showed the Veteran to be clinically normal psychiatrically.  There is no record of the Veteran being in combat in service.  An October 1968 service treatment record does show the Veteran said his weapon "exploded" when he fired it; a metallic fragment was removed from the base of his penis in December 1968.  His June 1969 enlistment qualification record lists his occupation as a cook as does his DD 214.  

The Veteran enlisted in the Army National Guard (ARNG) in November 1976; his clinical evaluation was normal and he had no complaints on the report of medical history (RMH).  In January 1977, a police accident report (which erroneously refers to the Veteran with a different first name-see the September 1987 DRO hearing transcript) shows the Veteran was a passenger in an ARNG jeep.  The report indicates the jeep flipped over and was a total loss.  The Veteran had cheekbone lacerations on distinct parts of the body and a possible fracture of the right arm.  

VA records from 1977 show the Veteran recovered and separated from the National Guard.  August 1977 ARNG records showed the Veteran was found fit for duty.  A September 1977 clarification record regarding for entitlement to incapacitation pay showed a line of duty determination was not received and the Veteran had been discharged from the ARNG on account of his inability to attend ACDUTRA in 1977.  

Private records from 1982 and 1983 show the Veteran suffered a work accident as a policeman which rendered him disabled.  An October 1982 record states: "Highly unusual case in that a relatively minor physical injury has, apparently, affected the whole ego of a person."  The diagnosis was depressive disorder and Axis III deformity of a pinky finger.  A State Police certificate (received November 1985) shows the Veteran suffered a work accident; he was charging a tire and injured his left hand.  "He alleged through this case a second emotional condition, which was diagnosed as Depressive Neurosis, Related and Compensated."  He was discharged from his job and granted 100 percent disability.  

The Veteran filed his first psychiatric claim in September 1985 for nervous condition incurred after military service.  The July 1986 VA examination showed a diagnosis of schizophrenia, paranoid type, in partial remission, and noted that the Veteran had "a couple of accident in the police," in particular one in 1982 where he injured his hand.  He was hospitalized and developed a psychotic stage.  He separated from the police in 1982 and had episodes since that time.  He reported not being able to sleep and "going out nude around the street."  His wife was interviewed and complained of the Veteran's bizarre behavior.  At the September 1987 DRO hearing, the Veteran stated that the residuals from the 1977 accident developed into this "nervous situation."  (DRO Transcript, p 3.)  The Board initially denied his psychiatric claim in July 1989.  

The Veteran continued to receive psychiatric treatment in 1990.  In October 1990, he lied on his pre-screen and RMH forms for the Army Reserve; denying mental illness; depression; or nervous trouble of any sort.  A January 1991 service treatment record shows the Veteran complained of having a nightmare about Vietnam the last two nights.  The assessment was "PTSD" and he was not deployable due to psychiatric diagnosis that existed prior to enlistment.  He reported being medically retired from the police for PTSD (which was inaccurate).  

A February 1991 VA medical certificate noted the Veteran was ordered to active duty in January 1991 to go to the Persian Gulf War.  The diagnosis was rule out adjustment disorder with anxious mood.  By May 1991, a VA record showed a diagnosis of schizophrenia, paranoid type, rule out panic attack.  

The Veteran was given a new examination in September 1995; three VA psychiatrists signed the report.  The diagnosis was "dream anxiety disorder."  This examination report is factually accurate with the exception of the notation that the Veteran "decompensated psychotically" while on active duty in the Reserves in 1991; this was not shown by the 1991 service treatment records.  

The 1995 report notes he was a state policeman from 1972 to 1982 but then was retired due to his neuropsychiatric condition; he was psychotic and was discharged due to schizophrenia.  The examiner noted the Veteran withheld information regarding his psychiatric disability when he signed up for Reserve duty.  The examiners noted there was no evidence in the file that the Veteran served in the infantry in Vietnam.  The Veteran did not know why he was only Vietnam for six months, either.  The examiners found the Reserve diagnosis of PTSD was inappropriate because at that time there was no symptomatology to justify such a diagnosis; "no diagnostic criteria were explored at all."  

From September 1996 to at least October 2004, the Veteran continued to be treated at VA for PTSD.  The treatment records are generally brief and generally do not describe stressors (but see, for example, a July 2002 VA psychiatry record where the Veteran asserted he was assigned to the kitchen unit, but had to travel to the field, in combat areas, to deliver food).  

The August 2005 VA examination report is has factual errors.  The report incorrectly states the Veteran's service history; for example, he served in ARNG and the Reserve for only brief periods).  A psychiatric hospitalization in 1969 and 1994 at VA were not in file or noted prior.  The initial psychiatric diagnoses in 1982 after the police work accident are not at all addressed.  This record does not address the NG 1977 jeep accident or 1982 police injury.  The report doesn't mention the Veteran's military occupational specialty was "cook".  The examiner diagnosed PTSD and linked it to the stressors of seeing peers and children killed in service.  These are not verified stressors or prior stressors reported by the Veteran.  The theory that the Veteran had "suppressed symptoms for years", but then it "bloomed" while he was in the Reserve is not supported by evidence of record.  

The Veteran's representative's summary at the June 2007 Board hearing is also not an accurate or full account of his medical history and military history.  

The Veteran's March 2008 stressor statement shows he reported being in the 9th infantry division from March to June 1969 (this is supported by the personnel records).  He said when he first arrived at his unit, they received mortar attacks all day.  In June 1969, they received more mortar attacks and two soldiers were killed.  He mentioned in particular a June 5, 1969 incident where the "KP staff" was killed.  

The December 2011 VA examination report showed the Veteran did not have a diagnosis of PTSD, but he did have major depressive disorder.  The examiner stated that major depressive disorder was not related to or caused by military service.  The examiner stated there was no evidence of psychiatric complaints, treatment or findings before, during or within one year of military service.  This is not true-the Veteran was found to have a psychiatric disability while on active duty in 1991; it was determined that it existed prior to service.  The examiner stated the Veteran was evaluated and initiated on pharmacotherapy in 1981 after an accident as a policeman.  Unfortunately, the examiner conflated the events of the 1977 NG jeep accident as happening when the Veteran was a policeman in 1981.  The Veteran did suffer an accident as a policeman, but it was related to changing a tire (see State Police certificate received in November 1985).  The examiner found the major depressive disorder began after an accident on the police force in 1982 so it was not related to Vietnam service.  However, the presumption of soundness from service in 1991 was not addressed.  

The Board finds a new VA examination is needed for the Veteran's claim for service connection for a psychiatric disability.  The 1986 and 1995 VA examinations diagnose other psychiatric disabilities, but don't address whether these disabilities are related to service.  The facts are generally accurate in those examination reports.  The 2005 and 2011 VA examinations have inaccurate facts which undercut their probative value.  These inaccuracies are highlighted above.  An accurate VA examination report that addresses the etiology of all psychiatric disabilities is needed.  

As a result, a new VA examination is needed to determine: 1) if the Veteran has PTSD and if it may be granted under a presumptive regulation and 2) if the Veteran does not have PTSD, if the psychiatric disability is related to any period of service.  Further, if the Veteran was diagnosed with a psychiatric disability in 1982, an appropriate opinion is needed in order to address the presumption of soundness because the Veteran served on active duty in 1991.  

First, before getting a new VA examination, further development must be undertaken to attempt to corroborate the Veteran's stressor.  The Veteran submitted a stressor statement in March 2008.  In accordance with the M21-MR, Part IV, Subpart ii, Chapter 1, Section D, Topics 15 and 16, stressor development must be undertaken.  

Whether the Veteran currently has a diagnosis of PTSD is an issue to be resolved by the VA examiner.  While 38 C.F.R. § 3.304(f)(1) (2011) states that service connection may be granted if there is a diagnosis of PTSD in service, the claimed stressor must be related to that period of service.  As the diagnosis of PTSD was not related to that period of Persian Gulf War service, but to Vietnam era service, this presumption does not apply.  However, if the Veteran does have a diagnosis of PTSD, 38 C.F.R. § 3.304(2) (regarding combat service) or (3) (regarding fear of hostile military or terrorist activity) may be for application.  As the Veteran lied on his 1990 application for Reserve service, however, he is not a credible source for information.  

If the Veteran does not have a diagnosis of PTSD, but does have a diagnosis of another psychiatric disability, the examiner should state whether or not it is at least as likely as not that the psychiatric disability had its clinical onset in service or underwent an increase in severity in service.  If the Veteran was diagnosed with a psychiatric disability in 1982, an appropriate opinion is needed in order to rebut the presumption of soundness.  

VA law states that a veteran is presumed sound upon entry into service unless a condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In this case, the October 1990 Reserve entrance examination for active duty for the Veteran does not note any psychiatric disability.  As a result, he is presumed sound upon entry into his service unless VA can rebut the presumption of soundness.  Id.  This would be done by showing: by clear and unmistakable evidence the any psychiatric disability pre-existed service and by clear and unmistakable evidence either that 1) the condition did not increase in severity in service or that 2) any increase in severity was due to the natural progression of the disease.  38 C.F.R. § 3.304(b).  

Accordingly, the case is REMANDED for the following action:  

1.  In accordance with the M21-MR, Part IV, Subpart ii, Chapter 1, Section D, Topics 15 and 16, please undertake proper steps to develop the Veteran's stressor.  

2.  After completing all of the development action requested above, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s) and should state whether it is likely, as likely as not, or unlikely that any diagnosed psychiatric disability is related to service.  The diagnosis must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is requested.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examiner should also address if the stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and if it is adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3).  

If the examiner does not diagnose PTSD, but there is a diagnosis of another psychiatric disability, the examiner should opine as to whether the psychiatric disability had its clinical onset in service.  If not, the examiner should opine whether there is clear and unmistakable evidence that the psychiatric disability pre-existed entrance into service AND if there is clear and unmistakable evidence that the disease did not increase in severity during service beyond the natural progression of the disease.  The examiner should identify the clear and unmistakable evidence in giving an opinion.  

3.  Re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide him with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


